Citation Nr: 1036008	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy.

2.  Entitlement to a higher initial evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to January 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  That decision 
granted service connection for hypertension and assigned it a 10 
percent rating.  The case was before the Board in December 2008.  
At that time, the issue of service connection for chronic renal 
failure was decided in the Veteran's favor by the Board, and the 
issues currently on appeal were remanded for further development.  
The Veteran presented testimony at a Board hearing in September 
2008.

The cardiomyopathy issue is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on the 
appellant's part.



FINDING OF FACT

The veteran's diastolic blood pressure is not predominantly 110 
or more and his systolic blood pressure is not predominantly 200 
or more.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in January 2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO sent the Veteran a July 2006 correspondence that 
fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in May 2006 
and January 2010; obtained medical opinions as to the etiology 
and severity of disabilities; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the increased rating issue at this time.

Hypertension

The Veteran's appeals the RO's July 2006 decision rating his 
hypertension as 10 percent disabling under Diagnostic Code 7101.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), and in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court discussed the concept 
of the "staging" of ratings, finding that in initial and 
increased rating cases, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disability has not significantly changed and 
that a uniform rating is warranted.  

Diagnostic Code 7101 provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; a 10 percent evaluation is 
the minimal evaluation if the individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  A 20 percent rating is 
provided when the diastolic pressure is predominantly 110 or 
more, or if systolic pressure predominantly 200 or more.  

On VA examination in May 2006, the Veteran had serial blood 
pressure readings of 126/76, 130/80, and 132/74.  An outpatient 
report dated in October 2006 lists a reading of 147/87.   On VA 
examination in January 2010, his blood pressure was 126/82.  
There are many other blood pressure readings of record from 
during the course of the claim.  For example, a reading of 140/92 
was recorded in June 2009; 107/77 in August 2009; and 131/85 in 
December 2009.  The blood pressure readings shown during the 
course of the claim clearly indicate that the Veteran's diastolic 
pressure is not predominantly 110 or more, and that his systolic 
pressure is not predominantly 200 or more.  Moreover, the 
evidence is against a finding that the criteria for a higher 
rating were met during any reasonably identifiable period to 
allow for staged ratings. 

In light of the evidence showing that the Veteran's diastolic 
pressures are not predominantly 110 or more and his systolic 
pressures are not predominantly 200 or more, a rating higher than 
10 percent is not warranted under Diagnostic Code 7101.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular Consideration

The Board also recognizes that the Veteran and the record may be 
understood to suggest impact of the service-connected disability 
on the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of hypertension 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

A disability evaluation in excess of 10 percent for hypertension 
is not warranted.  To this extent, the appeal is denied. 


REMAND

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

At the time of the January 2010 VA examination, the examiner 
reviewed the Veteran's claims folder and considered his history 
and examined him and found that he had normal wall thickness as 
shown by an echocardiogram in December 2005.  The examiner 
indicated that it was less likely than not that the Veteran's 
cardiomyopathy was secondary to his service-connected 
hypertension.  He noted the echocardiogram findings and noted 
that the Veteran had dilated cardiomyopathy, the gross majority 
of cases of which were due to familial/genetic, viral, alcohol, 
or idiopathic etiologies.  He stated that hypertension was a rare 
cause of cardiomyopathy and that when it was, it was usually the 
hypertrophic type.  

The Board is unable to conclude that the January 2010 examination 
report clearly addressed the question of secondary service 
connection by aggravation.  As such, the report is inadequate and 
the case must be returned for further clarification before the 
Board may properly undertake appellate review of this issue. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to the cardiomyopathy 
issue, if the examiner who conducted the 
January 2010 VA examination is available, 
the RO should forward the claims file for 
review to that examiner.  The examiner 
should be asked to respond to the 
following:

     Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's cardiomyopathy has been 
aggravated by his service-connected 
hypertension?  A rationale should be 
furnished for the opinion. 

If the January 2010 examiner is not 
available, then the Veteran should be 
scheduled for another VA examination, and 
the claims file must be made available to 
the examiner for review.  Any indicated 
special tests should be conducted.  The 
examiner should then respond to the 
following:

     Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
Veteran's cardiomyopathy has been 
aggravated by his service-connected 
hypertension?  A rationale should be 
furnished for the opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for cardiomyopathy, to include on 
a secondary basis due to aggravation by the 
service-connected hypertension.  The 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


